Citation Nr: 1446587	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for seborrheic dermatitis, rated as non-compensable prior to October 6, 2011, and 10 percent as of October 6, 2011.  

2.  Entitlement to an evaluation in excess of 10 percent for myofascial pain syndrome of the neck and shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from July 1991 to April 2000 and from August 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, continued the Veteran's non-compensable (0 percent) evaluation for seborrheic dermatitis and 10 percent evaluation for myofascial pain syndrome.  The Veteran perfected an appeal of these issues and they were previously remanded by the Board in April 2012 for further development.  

In a December 2011 rating decision, the RO increased the disability evaluation to 10 percent for seborrheic dermatitis, effective as of October 6, 2011.  Since the RO did not assign the maximum disability rating possible, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that were a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In January 2012, the Veteran presented testimony at a hearing before a Chief Veterans Law Judge at the RO in Roanoke, Virginia.  A written transcript of this hearing was prepared and associated with the record.  The law requires that the Veterans Law Judge who conducted a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.§ 7107(c); 38 C.F.R. § 20.707.  Since the January 2012 hearing, the Chief Veterans Law Judge that conducted this hearing  is no longer employed by the Board.  The Veteran was notified of this fact in an August 2014 letter, and told that she had the right to request a new hearing.  However, if she did not desire a new hearing (or did not respond to this letter within 30 days), then the Board would proceed with this claim.  It has been in excess of 30 since this letter was provided to the Veteran, and as such, the Board will presume that she does not desire another hearing before a different Veterans Law Judge.  

The issue of entitlement to an increased evaluation for myofascial pain syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's seborrheic dermatitis has been manifested by coverage of 9 percent of the Veteran's exposed areas requiring topical therapy for treatment, which more nearly approximates coverage of at least 5 percent but less than 20 percent of the Veteran's exposed area.

2.  Throughout the appeal, the Veteran's seborrheic dermatitis has not been manifested by coverage of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; it has not required intermittent systemic therapy such as therapeutic doses of corticosteroids, other immunosuppressive drugs, psoralen with long-wave ultraviolet-A light (PUVA), ultraviolet-B light (UVB) or electron beam therapy; and it has not resulted in disfigurement of the head, face or neck.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to a 10 percent rating, but not higher, for seborrheic dermatitis, from September 25, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes7806, 7817 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated January 2006 and August 2008.  While all necessary information was not provided to the Veteran until after the initial adjudication of this claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2006, October 2011 and January 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its April 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the presiding Veterans Law Judge noted the issues on appeal and solicited information regarding the nature of her symptomatology as well as the functional impact the claimed disability has on her daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that she is entitled to increased evaluations for her service-connected seborrheic dermatitis.  For historical purposes, service connection was originally established for this condition in a May 2001 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7817, effective from April 20, 2000 to August 29, 2001.  In November 2005, which was within the one year following the Veteran's discharge from her second period of service, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in an April 2006 rating decision.  A timely notice of disagreement was received from the Veteran in March 2007, but the noncompensable evaluation was continued in an October 2008 statement of the case.  The Veteran appealed this decision to the Board in December 2008.  In a December 2011 rating decision, the disability evaluation was increased to 10 percent under Diagnostic Code 7817-7806, effective as of October 6, 2011.  As such, the issue currently before the Board is entitlement to an increased evaluation, to include a compensable evaluation prior to October 6, 2011, and an evaluation in excess of 10 percent as of October 6, 2011.

Upon receipt of her claim, the Veteran was afforded a VA examination in January 2006.  The Veteran reported that she developed seborrheic dermatitis while on active duty.  This condition continued to "come and go" and she treated it usually with Aquaphor.  She denied being presently flared-up.  Examination revealed the Veteran's face to be clear and there were no unusual rashes or lesions on the body.  The Veteran was noted to have seborrheic dermatitis, previously diagnosed, with no rash presently visible.  

She was afforded an additional VA examination in October 2011.  It was noted that the skin disease involved areas that were exposed to the sun, including the head and the face.  However, it did not include the hands and the neck.  The Veteran reported the location of the condition being across the bridge of the nose on both sides and that it had spread to the hairline from ear to ear and in several places on her face to include the right cheek and in both eyebrows.  This condition resulted in itching, shedding and crusting in all of these areas.  There was no exudation or ulcer formation.  The symptoms described occurred intermittently, as often as 2 to 3 times per month, with each occurrence lasting 3 days.  The Veteran reported the number of attacks over the previous year to be greater than 50, but her ability to perform daily functions during flare-ups was not affected.  Examination did not reveal acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  It did reveal seborrheic dermatitis on the scalp and face.  This was associated with hyperpigmentation of less than six square inches with no ulceration, excoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The skin condition covered 9 percent of the Veteran's exposed areas and 1 percent of the whole body.  The Veteran treated her condition with topic Aquaphor when needed.  She had not used UVB, intensive light therapy, PUVA or electron beam therapy to treat this condition.  

According to an October 2012 VA treatment note, the Veteran had a history of seborrheic dermatitis for years.  She reported flaking and itching in her scalp as well as scaling and pimples on her face.  Examination of the skin revealed erythema and scaling throughout the scalp, the glabellar forehead and the nasolabial folds.  There was also superficial scaling of the chin and lower cheeks and scattered red inflammatory papules on the nose, chin and nasolabial folds.  

The Veteran was most recently afforded a VA examination of the skin in January 2013.  The diagnosis of seborrheic dermatitis was confirmed.  The Veteran reported that this condition had worsened since active duty.  Originally it was in the creases of the nose.  Now it was on top of the bridge of the nose, in the eyebrows and the eyelids.  The Veteran reported feeling like her face was "cracking."  Lotion did not help with this feeling in the long-term.  The Veteran also felt that the condition had spread into the lower face and the hairline from ear to ear.  She also indicated that the area around her nose cracked and bled and the areas on her scalp would bleed or ooze if she scratched them.  Upon examination, it was determined that this condition did not result in scarring or disfigurement of the head, face or neck.  The examiner found that this condition covered less than 5 percent of the Veteran's total body, and covered 5 percent to less than 20 percent of her exposed areas.  The examiner described this condition as resulting in minimal flaking under both eyebrows, with the remainder of the face being clear.  There was a small patch behind the right ear and at least half of the scalp had flaking and dryness.  It was noted that this condition did not impact the Veteran's ability to work.  The Veteran treated this condition with topical medications, but she did not use systemic corticosteroids, immunosuppressive drugs, 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for her service-connected seborrheic dermatitis under Diagnostic Code 7817.  Under this diagnostic code, exfoliative dermatitis with any extent of involvement of the skin, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Exfoliative dermatitis with any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long- wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Exfoliative dermatitis with any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long- wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Exfoliative dermatitis with generalized involvement of the skin without systemic manifestations, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period, is rated 60 percent disabling.  Exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period, is rated 100 percent disabling.  38 C.F.R. § 4.118.  

The record evidence does not reflect that the Veteran required systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB  treatments, or electron beam therapy at any time during the pendency of her claim.  In fact, the Veteran conceded in a February 2013 statement that her condition had not been treated by any means other than topical therapy at any time since her original diagnosis.  As such, a compensable evaluation is not warranted under Diagnostic Code 7817.

In considering other potentially applicable rating criteria, Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  There is no evidence of disfigurement or scarring of the head, face or neck at any time during the pendency of this appeal, and the January 2013 VA examiner specifically found that there was no scarring or disfigurement of the head, face or neck.  As such, the Board will focus its discussion to the application of Diagnostic Code 7806.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

In reviewing the medical and lay evidence of record, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating, under Diagnostic Code 7806, during the pendency of this appeal.  Specifically, the factual evidence shows the Veteran has maintained that her skin condition has increased since her discharge from her second period of service in September 2005.  During VA examinations and treatment conducted during the course of this appeal, the Veteran has consistently described a history of flare-ups and outbreaks of skin eruptions, which have been recurrent over the years, involving the scalp, several places on her face to include the right cheek and both eyebrows, and the bridge of her nose on both sides that spread from the hairline from ear to ear.  While the January 2006 VA examiner found no evidence of a visible rash at that time, the Veteran's skin outbreaks during active stages are likewise confirmed by her near constant (or constant) use of topical therapy, as indicated by the January 2013 VA examination report.  In any event, according to the October 2011 VA examination report, the Veteran's skin condition covered 9 percent of exposed areas and less than 1 percent of the whole body.  Similarly, the January 2013 VA examination reflects that the condition covered less than 5 percent of the Veteran's total body, and covered 5 percent but less than 20 percent of her exposed areas.  Accordingly, resolving all reasonable doubt in the Veteran's favor, a 10 percent rating for the Veteran's seborrheic dermatitis is warranted, under Diagnostic Code 7806, from September 25, 2005.

The Board recognizes that the Veteran believes she is entitled to a rating higher than 10 percent for her service-connected seborrheic dermatitis.  In January 2012, she testified that she felt the condition was disfiguring.  She also argued in a February 2013 statement that she believed the condition now impacted more than 20 percent of her face.  However, despite these assertions, the objective medical evidence of record does not support a rating in excess of 10 percent at any time during the pendency of this appeal.  The January 2013 VA examiner specifically concluded that the Veteran's condition did not impact 20 percent or more of her exposed areas.  It was also determined that this condition was not disfiguring, as there is no evidence of scarring.  As such, the record evidence fails to demonstrate that a higher schedular evaluation is warranted at any time during the pendency of this appeal.  Hence, the Veteran's seborrheic dermatitis is most appropriately rated at 10 percent disabling from September 25, 2005.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected skin disability on her activities of daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran complains of dermatitis covering much of her face.  The assigned rating throughout the pendency of this appeal contemplates this.  The Board has also considered whether a higher rating still is warranted based upon other skin symptoms, but the criteria for a higher rating is not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim for the underlying disability when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not alleged that this condition has rendered her unemployable.  Thus, the Board will not consider this matter further.



ORDER

Entitlement to an increased evaluation of 10 percent, but not higher, for seborrheic dermatitis, from September 25, 2005, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran also contends that she is entitled to an increased evaluation for myofascial pain of the neck and shoulders.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran asserts that she is entitled to a higher evaluation under the rating criteria for fibromyalgia.  It is presently unclear whether the Veteran in fact suffers from fibromyalgia.  According to the January 2013 VA examiner, the Veteran did not have fibromyalgia.  However, the Veteran subsequently reported being treated at the Jacksonville VA Medical Center on February 8, 2013, and being told that her condition was in fact fibromyalgia.  The most recent record of VA medical treatment associated with the Veteran's Virtual VA file is dated January 2013.  As such, records of VA medical treatment prepared since January 2013 should be obtained and associated with the claims file.  

If it is in fact shown that the Veteran suffers from fibromyalgia, then she should be scheduled for a new VA examination.  The Veteran's January 2013 VA examination was performed based on the General Rating Formula for Diseases and Injuries of the Spine.  She has not been afforded a VA examination addressing the rating criteria for fibromyalgia found at 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA medical treatment from the Jacksonville VA Medical Center prepared since January 2013.  All obtained records must be associated with the Veteran's claims file.  

2.  If, and only if, the above records reflect a diagnosis of fibromyalgia, then the Veteran should be scheduled for a VA examination before an appropriate physician to determine the severity of her fibromyalgia.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination.  The examiner is to perform all indicated tests and studies, and address whether the Veteran has widespread musculoskeletal pain and tender points, and if so, the frequency of these symptoms.  

For VA purposes, widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (Note).  

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


